ORDER

This matter came on before the Court on the Petition of David A. Weiskopf to be reinstated to the bar of Maryland. *166The Court having reviewed the Petition and the Response of Bar Counsel, it is this 7th day of September, 2007
ORDERED, that the Petition be and the same is hereby GRANTED. It is further
ORDERED, that the Clerk of this Court shall replace the name of David A. Weiskopf on the registry of attorneys in this Court and certify that fact' to the Trustees of the Client Protection Fund of the Bar of Maryland and to the Clerks of all judicial tribunals in this State.